Exhibit 10.1

BELDEN INC.

STOCK APPRECIATION RIGHT AWARD AGREEMENT

THIS STOCK APPRECIATION RIGHT AWARD AGREEMENT (including any special terms and
conditions for the grantee’s country set forth in the appendix attached hereto
(the “Appendix”), this “Agreement”) is effective as of the date shown as the
Date of Grant on the attached Notice of Award (the “Grant Date”) by and between
Belden Inc., a Delaware corporation (the “Company”) and the individual shown as
the Grantee on the attached Notice of Award (the “Grantee”).

WHEREAS, the Grantee is an executive or management employee of the Company, a
subsidiary or an affiliate, and has been selected by the Compensation Committee
(the “Committee”) of the Board of Directors of the Company (the “Board”) to
receive a grant of stock appreciation rights corresponding to the number of
shares reflected on the attached Notice of Award (the “Shares”) of the Company’s
common stock, $0.01 par value per share (the “Common Stock”), subject to certain
restrictions, and to enter into a Stock Appreciation Right Award Agreement in
the form hereof;

NOW THEREFORE, the Company and the Grantee hereby agree as follows:

1. GRANT OF SARs. The Company hereby grants to the Grantee, on the Grant Date,
stock appreciation rights corresponding to the number of Shares reflected on the
attached Notice of Award (such Stock Appreciation Rights with respect to such
number of Shares being the “SARs”). The SARs have an exercise price per Share
reflected as the option price on the attached Notice of Award (the “Exercise
Price”), which is the fair market value of a Share on the Grant Date (such fair
market value representing the closing price of a Share on the Grant Date). The
SARs shall vest and become exercisable (“Vest”) in accordance with Section 2
below. The Grantee shall have no direct or secured claim in any specific assets
of the Company or the Shares to be issued to the Grantee under Section 5 hereof
and will have the status of a general unsecured creditor of the Company. The
SARs are granted under the Company’s 2011 Long Term Incentive Plan (the “Plan”)
and shall be subject to the terms and conditions of the Plan and this Agreement.
Capitalized terms used in this Agreement without further definition shall have
the same meanings given to such terms in the Plan.

2. VESTING OF SARs. The SARs shall Vest according to the Vesting Schedule as
reflected on the attached Notice of Award. Such vesting rights with respect to
the SARs are further subject to the following conditions:

 

  (a) Employment. During the Grantee’s lifetime, the SARs are exercisable only
by the Grantee, and, except as otherwise provided in clause (c) below, only if
the Grantee has remained continuously employed by the Company or one of its
subsidiaries or affiliates from the Grant Date.

 

1



--------------------------------------------------------------------------------

  (b) Term of SARs. The SARs shall expire ten years following the Grant Date
(the period between the Grant Date and such expiration date being the “SAR
Term”), or earlier if clause (c) of this Section 2 applies.

 

  (c) Exceptions. Subject to the exceptions noted in subparts (i)-(iv) below,
the SARs shall be forfeited, cancelled and terminated immediately if the Grantee
is no longer employed by the Company or one of its subsidiaries or affiliates.

 

  (i) Retirement. If after one year from the Grant Date the Grantee retires from
employment with the Company or one of its subsidiaries or affiliates in
accordance with any Company retirement plan then in effect, the Grantee may at
any time within the three-year period following such retirement (but within the
SAR Term) exercise all SARs, including those SARs that had not previously vested
which shall Vest upon retirement. The Grantee’s right to exercise SARs upon
retirement in such fashion is expressly conditioned on the Grantee’s furnishing
to the Company or one of its subsidiaries or affiliates a non-compete covenant
(the form of which must be reasonably acceptable to the Company) that would
prevent the Grantee from competing against the Company or any of its
subsidiaries or affiliates during such three-year period following retirement
(or, if shorter, through the end of the SAR Term). The non-compete covenant will
contain a provision that will require the Grantee to pay the Company damages if
the Grantee breaches such non-compete covenant. The damages shall include any
gain the Grantee may receive from the exercise of an SAR in violation of such
non-compete covenant.

 

  (ii) Disability. If the Grantee is no longer with the Company or one of its
subsidiaries or affiliates due to disability (in accordance with any Company
disability policy then in effect), the Grantee may at any time within one year
following the Grantee’s leaving the Company (but within the SAR Term) exercise
all SARs, including those SARs that had not previously vested which shall Vest
upon the date of disability.

 

  (iii)

Termination of Employment. Subject to Section 3(j), if after one year from the
Grant Date the Grantee or the Company or one of its subsidiaries or affiliates
terminates the Grantee’s employment (other than when the Company or one of its
subsidiaries or affiliates terminates the Grantee’s employment for Cause, as
defined below), the Grantee may at any time within ninety days following the
Grantee’s leaving the Company or one of its subsidiaries or affiliates (but
within the SAR Term) exercise the Grantee’s SARs to the extent the Grantee was
entitled to exercise such SARs prior to leaving the Company or one of its
subsidiaries or affiliates, but not otherwise. “Cause” as used above shall mean

 

2



--------------------------------------------------------------------------------

  the willful failure to discharge responsibilities. For purposes of this
Section 2(d), the applicable termination date shall be Grantee’s final day
performing his or her job duties, without regard to any severance or garden
leave arrangement.

 

  (iv) Death. If the Grantee dies while employed by the Company or one of its
subsidiaries or affiliates (or if the Grantee were to die during the
post-employment period covered by Section 2(c)(ii) (Disability) above), the
person entitled by will or the applicable laws of descent and distribution may,
within one year from the Grantee’s death (but within the SAR Term), exercise the
Grantee’s SARs, including those SARs that had not previously vested which shall
Vest upon the date of death.

 

  (d) Change in Control. If a Change in Control of the Company (as defined in
Section 10(c) below) occurs and Grantee’s employment is terminated by the
Company or one of its subsidiaries or affiliates without Cause (as defined in
Section 10(d) below) (other than for death or disability) or by Grantee for Good
Reason (as defined in Section 10(e) below), in either case, within two years
following the Change in Control, any and all unvested SARs shall immediately
Vest in full.

3. NATURE OF GRANT. In accepting the grant, the Grantee acknowledges,
understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the SARs is voluntary and occasional and does not create any
contractual or other right to receive future grants of SARs, or benefits in lieu
of SARs, even if SARs have been granted in the past;

(c) all decisions with respect to future SARs or other grants, if any, will be
at the sole discretion of the Committee;

(d) Nothing in this Agreement, the SAR grant or the Grantee’s participation in
the Plan shall create a right to employment or confer upon the Grantee any right
to continue in the employ or service of the Company, the Grantee’s employer (the
“Employer”), or any subsidiary or affiliate for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company,
the Employer or any subsidiary or affiliate, as applicable, or the rights of the
Grantee, which rights are expressly reserved by each, to terminate the Grantee’s
employment or service relationship (if any) at any time and for any reason, with
or without cause;

(e) the Grantee is voluntarily participating in the Plan;

 

3



--------------------------------------------------------------------------------

(f) the SARs and the Shares subject to the SARs are not intended to replace any
pension rights or compensation;

(g) subject to Article 21.13 of the Plan, the SARs and the Shares subject to the
SARs, and the income and value of same, are not part of normal or expected
compensation for any purpose, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

(h) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the SARs resulting from the termination of the Grantee’s
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Grantee is employed or the terms of the Grantee’s
employment agreement, if any), and in consideration of the grant of the SARs to
which the Grantee is otherwise not entitled, the Grantee irrevocably agrees
never to institute any claim against the Company, any subsidiary or affiliate or
the Employer, waives the Grantee’s ability, if any, to bring any such claim, and
releases the Company, any subsidiary and affiliate and the Employer from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, the Grantee
shall be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;

(j) for purposes of the SARs, the Grantee’s employment relationship will be
considered terminated as of the date the Grantee is no longer on the payroll
records of the Company or any subsidiary or affiliate (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where the Grantee is employed or the
terms of the Grantee’s employment agreement, if any) the Board shall have the
exclusive discretion to determine when the Grantee is no longer an Employee for
purposes of the Grantee’s SAR grant (including whether the Grantee may still be
considered to be an Employee while on an approved leave of absence); and

(k) the Grantee acknowledges and agrees that neither the Company, the Employer
nor any subsidiary or affiliate shall be liable for any foreign exchange rate
fluctuation between the Grantee’s local currency and the United States Dollar
that may affect the value of the SARs or of any amounts due to the Grantee
pursuant to the exercise of the SARs or the subsequent sale of any Shares
acquired upon exercise.

4. NON-ASSIGNMENT OF RIGHTS. The Grantee may not assign or transfer any SARs
except by will or by the laws of descent and distribution or by a qualified
domestic relations order.

 

4



--------------------------------------------------------------------------------

5. EXERCISE OF SARs.

(a) Exercise. Vested SARs may be exercised by following the procedures the
Company has in place at the time of exercise. For Vested SARs to be exercised by
a person other than the Grantee (as provided above), the Company must have
appropriate documentation evidencing the rights of the Grantee’s beneficiary(s).
The Grantee shall designate the number of Shares subject to the Vested SARs that
are being exercised, and upon exercise shall be entitled to receive that number
of Shares having an aggregate fair market value equal to the excess of the fair
market value of one Share, at the time of such exercise, over the Exercise
Price, multiplied by the number of Shares subject to the SARs which are so
exercised. For purposes of this Section 5(a), fair market value shall be
determined by calculating the average of the high and low publicly-traded price
of a Share on the date of exercise.

(b) Issuance of Shares. The Company shall issue Shares to the Grantee upon
exercise of SARs pursuant to Section 5(a) above by issuing to the Grantee a
stock certificate (or registering the Shares in book-entry form) representing a
number of requisite number of Shares. No fractional shares may be delivered, but
in lieu thereof a cash or other adjustment shall be made as determined by the
Committee in its discretion.

6. RESPONSIBILITY FOR TAXES.

(a) Generally. The Grantee acknowledges that, regardless of any action taken by
the Company or, if different, the Employer, the ultimate liability for all
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”) is and remains
the Grantee’s responsibility and may exceed the amount actually withheld by
Company or the Employer. The Grantee further acknowledges that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the SARs,
including, but not limited to, the grant, vesting or exercise of the SARs, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (b) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the SARs to reduce or eliminate the
Grantee’s liability for Tax-Related Items or achieve any particular tax result.
Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items.

(b) Multiple Jurisdiction. If the Grantee is subject to Tax-Related Items in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, the Grantee acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

(c) Tax Withholding. The Grantee authorizes the Company and/or the Employer, or
their respective agents, at their discretion, to satisfy the obligations with

 

5



--------------------------------------------------------------------------------

regard to all Tax-Related Items by withholding from proceeds of the sale of
Shares acquired at exercise of the SARs either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Grantee’s behalf
pursuant to this authorization) without further consent. The Company may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case the Grantee will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent. Finally, the Grantee agrees to pay to the Company or the Employer,
including through withholding from the Grantee’s wages or other cash
compensation paid to the Grantee by the Company and/or the Employer, any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Grantee fails to comply with his or her obligations in connection with the
Tax-Related Items.

7. LEGALITY OF INITIAL ISSUANCE. No Shares shall be issued unless and until the
Company has determined that:

(a) It and the Grantee, at the Company’s expense, have taken any actions
required to register or qualify the Shares under the U.S. securities Act of
1933, as amended or any local, state, federal or foreign securities law or
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, that the Company shall, in its
absolute discretion, deem necessary or advisable;

(b) Any applicable listing requirement of any stock exchange or other securities
market on which the Common Stock is listed has been satisfied; and

(c) Any other applicable provision of local, state, federal or foreign laws and
regulations have been satisfied, including but not limited to exchange control
laws.

The Grantee understands that the Company is under no obligation to register or
qualify the Shares with the SEC or any state or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
or sale of the Shares. Further, the Grantee agrees that the Company shall have
unilateral authority to amend the Plan and the Agreement without the Grantee’s
consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares.

8. DATA PRIVACY. The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other SAR grant materials
by and among, as applicable, the Employer, the Company and any subsidiary and
affiliate for the exclusive purpose of implementing, administering and managing
the Grantee’s participation in the Plan.

 

6



--------------------------------------------------------------------------------

The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all SARs or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in the Grantee’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

The Grantee understands that Data will be transferred to such broker and/or
stock plan service provider as may be designated by the Company from time to
time (the “Designated Broker”), which is assisting the Company with the
implementation, administration and management of the Plan. The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company, the
Designated Broker and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan. The Grantee understands that the Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative. Further, the Grantee
understands that the Grantee is providing the consents herein on a purely
voluntary basis. If the Grantee does not consent, or if the Grantee later seeks
to revoke the Grantee’s consent, the Grantee’s employment status or career with
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Grantee’s consent is that the Company would not be
able to grant the Grantee SARs or other equity awards or administer or maintain
such awards. Therefore, the Grantee understands that refusing or withdrawing the
Grantee’s consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that the Grantee may contact the
Grantee’s local human resources representative.

9. NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee is hereby advised to consult with the Grantee’s
own personal tax, legal and financial advisors regarding the Grantee’s
participation in the Plan before taking any action related to the Plan.

 

7



--------------------------------------------------------------------------------

10. MISCELLANEOUS PROVISIONS.

(a) Rights as a Stockholder. Neither the Grantee nor the Grantee’s
representative shall have any rights as a stockholder with respect to any Shares
subject to the SARs until the date that the Company is obligated to deliver
Shares to the Grantee or the Grantee’s representative pursuant to Section 5
above, and then only with respect to the Shares so delivered.

(b) Anti-Dilution. In the event that any change in the outstanding Shares of
Common Stock of the Company (including an exchange of Common Stock for stock or
other securities of another corporation) occurs by reason of a Common Stock
dividend or split, recapitalization, merger, consolidation, combination,
exchange of Shares or other similar corporate changes, other than for
consideration received by the Company therefor, the number of Shares subject to
the SARs hereunder shall be appropriately adjusted by the Committee whose
determination shall be conclusive, final and binding; provided, however that
fractional Shares shall be rounded to the nearest whole share. In the event of
any other change in the Common Stock, the Committee shall in its sole discretion
determine whether such change equitably requires a change in the number or type
of Shares subject to the SARs and any adjustment made by the Committee shall be
conclusive, final and binding.

(c) Change in Control. A “Change in Control” of the Company shall be deemed to
have occurred if any of the events set forth in any one of the following
subparagraphs shall occur:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% of either
(y) the then-outstanding shares of Common Stock of the Company (the “Outstanding
Company Common Stock”) or (z) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (1) and (2) of subsection
(iii) of this definition;

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board;

 

8



--------------------------------------------------------------------------------

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, and
(2) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(v) For purposes of clarification, the sale by the Company of a subsidiary or
affiliate that employs Grantee shall not constitute a Change in Control of none
of the events set forth in Sections 10(c)(i)-(iv) have occurred.

(d) Cause. “Cause” shall mean:

(i) Grantee’s willful and continued failure to perform substantially his duties
owed to the Company or its affiliates after a written demand for substantial
performance is delivered to him specifically identifying the nature of such
unacceptable performance, which is not cured by Grantee within a reasonable
period, not to exceed thirty (30) days;

(ii) Grantee is convicted of (or pleads guilty or no contest to) a felony or any
crime involving moral turpitude; or

(iii) Grantee has engaged in conduct that constitutes gross misconduct in the
performance of his employment duties.

An act or omission by Grantee shall not be “willful” if conducted in good faith
and with Grantee’s reasonable belief that such conduct is in the best interests
of the Company.

(e) Good Reason. “Good Reason” shall mean, without the express written consent
of Grantee, the occurrence of any of the following events:

(i) Grantee’s base salary or annual target cash incentive opportunity is
materially reduced;

 

9



--------------------------------------------------------------------------------

(ii) Grantee’s duties or responsibilities are negatively and materially changed
in a manner inconsistent with Grantee’s position (including status, offices,
titles, and reporting responsibilities) or authority; or

(iii) The Company requires Grantee’s principal office to be relocated more than
50 miles from its location as of the date immediately preceding the Change in
Control.

Prior to any termination by Grantee for “Good Reason,” Grantee shall provide the
Company not less than thirty (30) nor more than ninety (90) days’ notice, with
specificity, of the grounds constituting Good Reason and an opportunity within
such notice period for the Company to cure such grounds. The notice shall be
given within ninety (90) days following the initial existence of grounds
constituting Good Reason for such notice and subsequent termination, if not so
cured above, to be effective.

(f) Incorporation of Plan. The provisions of the Plan are incorporated by
reference into these terms and conditions.

(g) Inconsistency. To the extent any terms and conditions herein conflict with
the terms and conditions of the Plan, the terms and conditions of the Plan shall
control.

(h) Notices. Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery, upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid or upon deposit with a reputable overnight courier.
Notice shall be addressed to the Company at its principal executive office and
to the Grantee at the address that he most recently provided to the Company.

(i) Entire Agreement; Amendments. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement supersedes any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof. The Committee shall have authority, subject to the
express provisions of the Plan, to interpret this Agreement and the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, to
modify the terms and provisions of this Agreement, to impose other requirements
on Grantee where necessary or advisable for legal or administrative reasons, to
require Grantee to sign additional agreements or undertakings to impose
additional requirements, and to make all other determinations in the judgment of
the Committee necessary or desirable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in this Agreement in the manner and to the extent
it shall deem necessary or desirable to carry it into effect. All action by the
Committee under the provisions of this paragraph shall be final, conclusive and
binding for all purposes.

 

10



--------------------------------------------------------------------------------

(j) Governing Law; Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State, without giving effect to the
choice of law provisions thereof. For purposes of litigating any dispute that
arises under the grant or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Missouri, agree that such litigation
shall be conducted in the courts of the St. Louis County, or the federal courts
for the United States for the Eastern District of Missouri, where this grant is
made and/or to be performed.

(k) Successors.

(i) This Agreement is personal to the Grantee and, except as otherwise provided
in Section 2 above, shall not be assignable by the Grantee otherwise than by
will or the laws of descent and distribution, without the written consent of the
Company. This Agreement shall inure to the benefit of and be enforceable by the
Grantee’s legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors. It shall not be assignable except in connection with
the sale or other disposition of all or substantially all the assets or business
of the Company.

(l) Severability. If any provision of this Agreement for any reason should be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining provision or portion hereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion hereof eliminated.

(m) Headings. The headings, captions and arrangements utilized in this Agreement
shall not be construed to limit or modify the terms or meaning of this
Agreement.

(n) Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same instrument.

(o) Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

(p) Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation

 

11



--------------------------------------------------------------------------------

in the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

(q) Appendix. Notwithstanding any provisions in this Agreement, the SAR grant
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for the Grantee’s country. Moreover, if the Grantee relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to the Grantee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement.

(r) Insider Trading Restrictions/Market Abuse Laws. The Grantee acknowledges
that, depending on the Grantee’s country of residence, the Grantee may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Grantee’s ability to acquire or sell Shares or rights to Shares
(e.g., SARs) under the Plan during such times as the Grantee is considered to
have “inside information” regarding the Company (as defined by the laws in the
Grantee’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Grantee is responsible for
complying with any applicable restrictions and are advised to speak with a
personal legal advisor on this matter.

(s) Waiver. The Grantee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other participant.

By accepting this grant, the Grantee hereby acknowledges receipt of this
Agreement and accepts the SARs granted hereunder, and further agrees to the
terms and conditions hereinabove set forth.

 

12



--------------------------------------------------------------------------------

APPENDIX TO

BELDEN INC.

STOCK APPRECIATION RIGHT AWARD AGREEMENT

(FOR NON-U.S. GRANTEES)

TERMS AND CONDITIONS

This Appendix includes additional terms and conditions that govern the SARs
granted to the Grantee under the Plan if the Grantee works and/or resides in one
of the countries listed below. If the Grantee is a citizen or resident of a
country other than the one in which the Grantee is currently working (or is
considered as such for local law purposes), or if the Grantee transfers
employment or residency to a different country after the SARs are granted, the
Company will, in its discretion, determine the extent to which the terms and
conditions contained herein will be applicable to the Grantee.

Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the Agreement and/or the Plan.

NOTIFICATIONS

This Appendix also includes notifications regarding certain issues of which the
Grantee should be aware with respect to the Grantee’s participation in the Plan.
These notifications are based on the securities, exchange control and other laws
in effect in the respective countries as of January 2014. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
the Grantee not rely on the notifications contained in this Appendix as the only
source of information relating to the consequences of the Grantee’s
participation in the Plan because the information may be outdated at the time
the Grantee exercises the SARs received any dividends or distributions, or sells
any Shares acquired upon such exercise.

In addition, the notifications contained in this Appendix are general in nature
and may not apply to the Grantee’s particular situation and, as a result, the
Company is not in a position to assure the Grantee of any particular result.
Accordingly, the Grantee is strongly advised to seek appropriate professional
advice as to how the relevant laws in the country may apply to the Grantee’s
individual situation.

If the Grantee is a citizen or resident of a country other than the one in which
the Grantee is currently working (or is considered as such for local law
purposes), or if the Grantee relocates to a different country after the SARs are
granted, the notifications contained in this Appendix may not be applicable to
the Grantee in the same manner.

 

13



--------------------------------------------------------------------------------

CHINA

TERMS AND CONDITIONS

The following terms apply only to nationals of the People’s Republic of China
(the “PRC”) residing in the PRC, unless otherwise determined by the Company:

Post-Termination Exercise Period. Notwithstanding any provision of the Plan or
the Agreement, including but not limited to Section 2(c)(i) and (ii) of the
Agreement, the SARs will expire on the earlier of the following dates: (i) the
end of the SAR Term, (ii) the last day of any applicable post-termination
exercise period set forth in Section 2(c) of the Agreement, or (iii) the
six-month anniversary of the date when the Grantee is no longer employed by the
Company. Any portion of a vested SAR that is not exercised prior to the
expiration of the SAR will be forfeited.

Settlement of SARs and Sale of Shares. The Grantee agrees to the immediate sale
of the Shares issued upon exercise of the SARs. The Grantee further agrees that
the Company is authorized to instruct its Designated Broker to assist with the
mandatory sale of the Shares (on the Grantee’s behalf pursuant to this
authorization) and the Grantee expressly authorizes the Company’s Designated
Broker to complete the sale of the Shares. Upon the sale of the Shares, the
Company agrees to pay the Grantee the cash proceeds from the sale, less any
brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items. The Grantee acknowledges that the Grantee is not aware of any
material nonpublic information with respect to the Company or any securities of
the Company as of the date of these Terms and Conditions.

Exchange Control Restrictions. By accepting the Award, the Grantee understands
and agrees that, due to PRC exchange control restrictions, the Grantee will be
required to repatriate all proceeds due to the Grantee under the Plan to the
PRC, including any proceeds from the sale of the Shares acquired under the Plan
or dividends or other distributions.

Further, the Grantee understands that such repatriation will need to be effected
through a special exchange control account established by the Company or a
subsidiary or affiliate in the PRC, and the Grantee hereby consents and agrees
that the proceeds may be transferred to such special account prior to being
delivered to the Grantee. The proceeds may be paid to the Grantee in U.S.
dollars or in local currency, at the Company’s discretion. If the proceeds are
paid in U.S. dollars, the Grantee understands that he or she will be required to
set up a U.S. dollar bank account in the PRC so that the proceeds may be
deposited into this account. If the proceeds are paid in local currency, the
Grantee acknowledges that neither the Company nor any subsidiary or affiliate is
under an obligation to secure any particular currency conversion rate and that
the Company (or a subsidiary or affiliate) may face delays in converting the
proceeds to local currency due to exchange control requirements in the PRC. The
Grantee agrees to bear any currency fluctuation risk and further agrees to
comply with any other requirements that may be imposed by the Company in the
future to facilitate compliance with PRC exchange control requirements.

 

14



--------------------------------------------------------------------------------

NOTICE OF AWARD OF BELDEN INC.

 

1. Participant Name: [[FIRSTNAME]] [[LASTNAME]]

 

2. Number of Shares: [[SHARESGRANTED]]

 

3. Option Price: $[[GRANTPRICE]]

 

4. The Date of Grant: [[GRANTDATE]]

 

5. The Expiration Date of the Option: [[GRANTEXPIRATIONDATE]]

Vesting Schedule:

[[ALLVESTSEGS]]

 

A-1